Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 16-18, 21-22 and 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (WO 2009/012728 A1). In the following discussion, references are made to the English translation of WO 2009/012728 A1, using WIPO Translate NMT, provided in the PTO-892.
Regarding claim 1, Lin et al. teaches in FIG. 6 a link establishment method, comprising: exchanging optical link auto-negotiation information with a terminal device (equivalent to ONU in FIG. 8 of Lin et al.) through an optical link auto-negotiation channel (P.5: In step S601, a wavelength negotiation channel for negotiating a data channel of an ONU access network is configured between the ONU and the OLT. The wavelength negotiation channel adopts a wavelength pre-agreed with the ONU, and is used for transmitting the wavelength negotiation information between the ONU and the OLT.); and in a case where exchanging the optical link Step S602: according to the data channel set information in the network, negotiate on the wavelength negotiation channel to determine a data channel of the ONU access network.) or an auxiliary management channel; wherein the optical link auto-negotiation channel is independent of the traffic data channel (Lin et al. teaches in FIG. 9 that the negotiation process uses the management wavelengths 1490 nm and 1310 nm while the data channels are λ1 to λ2n) or the optical link auto-negotiation channel is independent of the auxiliary management channel; and the optical link auto-negotiation information comprises at least one of: information about an operating wavelength channel of the terminal device, an enabled or disabled state of forward error correction between a central office device and the terminal device, a forward error correction type between a central office device (equivalent to OLT of Lin et al.) and the terminal device, or an operating mode of the auxiliary management channel (p.6: Step 704 … the message comprising a channel number (such as channel number 1) of the selected data channel, and a data channel parameter of the ONU (such as a supported data channel rate).
Regarding claim 2, FIG. 7 of Lin et al. suggests that the traffic data channel is established after the auto-negotiation channel has finished transmitting data; and the frequency of the data channel is independent of the frequency of the frequency auto-negotiation channel
Regarding claim 4, Lin et al. teaches in paragraph [0017] data channel parameter such as a supported data channel rate.
Regarding claim 5, Lin et al. teaches in FIG. 7 steps S702 and S706 where auto-negotiation information is sent from the OLT to the ONU.
Regarding claim 16 (link establishment apparatus in the OLT), Lin et al. teaches in FIG. 8 and paragraph [0002] that the OLT comprises control processing unit, configured to configure a wavelength negotiation channel for the information transceiving unit, where the wavelength 
Regarding claim 17, Lin et al. teaches in FIG. 7 steps S702 and S706 where auto-negotiation information is sent from the OLT to the ONU.
Regarding claims 18 and 21, Lin et al. further teaches in FIG. 12 the structure of the OLT comprising transceiving unit 1221 (optical module of instant claim) and negotiation control unit 1231.  The auto-negotiation channel information is sent and received via pins of the transceiving unit. Claims 21 depends on claim 18; but the conditions are not applicable.
Regarding claim 22, Lin et al. teaches in FIG. 8 and page 3 control processing unit in the OLT.
Regarding claim 25 (link establishment apparatus in the ONU), Lin et al. teaches in FIG. 8 and paragraph [0003] that the ONU comprises control processing unit, tunable laser (TL), tunable filter (TF) and receiver (Rx). The TL, TF and Rx constitute the optical module.
Regarding claim 26, Lin et al. teaches in FIG. 7 steps S702 and S706 where auto-negotiation information is received from the OLT by the ONU and step S704 for sending feedback information from the ONU to the OLT.
Regarding claims 27-30, Lin et al. teaches in FIG. 8 that the control processing unit receives channel information from the receiver Rx1 and sends channel information to transmitter TL. Claims 29-30 depend on claim 27; but the conditions are not applicable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (WO 2009/012728 A1) in view of Nozue et al. (U.S. Patent Application Pub. 2007/0092256 A1).
Lin et al. has been discussed above in regard to claims 1-2, 4-5, 16-18, 21-22 and 25-30. The difference between Lin et al. and the claimed invention is that Lin et al. does not teach the frame structure of the messages exchange between the OLT and the ONU. Nozue et al. teaches wavelength negotiation in PON and in FIG. 7 frame format of control messages to be communicated during wavelength negotiation where a frame comprises preamble, a start of packet delimiter (SPD) and allocated wavelengths in the data field 54. One of ordinary skill in the art would have been motivated to combine the teaching of Nozue et al. with the system of 
Regarding claim 29, Nozue et al. teaches in FIG. 3 a structure of the ONU comprising optical transmitter 313, optical receiver 321 and upstream frame generator (equivalent to channel selection module of instant claim) which is connected to the wavelength negotiation program (equivalent to auto-negotiation channel communication module) and the upstream data buffer (equivalent to traffic data communication module).
Regarding claim 31, Nozue et al. teaches in FIG. 3 a structure of the ONU comprising a processor (equivalent to the control module of instant claim) that can send and receive information to/from the OLT via the bus 304 and wavelength negotiation program.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (WO 2009/012728 A1) in view of Edem et al. (U.S. Patent RE39812 E).
Lin et al. has been discussed above in regard to claims 1-2, 4-5, 16-18, 21-22 and 25-30. First, Lin et al. inherently teaches that there is a way (or protocol) for sending information between the OLT and the ONU. The difference between Lin et al. and the claimed invention is that Lin et al. does not teach sending the optical link auto-negotiation information comprises of sending the optical link auto-negotiation information through information pulses interleaved with clock pulses. However, such protocol is well known in the art. For example, Edem et al. teaches in FIG. 2 sending information through information pulses interleaved with clock pulses. One of ordinary skill in the art would have been combined the teaching of Edem et al. with the system of Lin et al. because it is a simple substitution of one known, equivalent element for another .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (WO 2009/012728 A1).
Lin et al. has been discussed above in regard to claims 1-2, 4-5, 16-18, 21-22 and 25-30. The difference between Lin et al. and the claimed invention is that Lin et al. does not teach sending the optical link auto-negotiation information at an agreed rate. However, Lin et al. teaches in paragraph [0009] that the wavelength negotiation channel adopts a wavelength pre-agreed with the ONU, and is used for transmitting the wavelength negotiation information between the ONU and the OLT. It is, therefore, obvious to use a pre-agreed rate for exchanging wavelength negotiation information. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pre-agreed rate for exchanging wavelength negotiation information between the OLT and the ONU in the system of Lin et al.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl11 January 2022




/SHI K LI/Primary Examiner, Art Unit 2637